           Case 1:20-cv-02934-BAH Document 8 Filed 07/06/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
    SUNEL KUMAR HULIKERE                              )
    SHIVAPRAKASH,                                     )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )      Civil Action No. 1:20-cv-02934-BAH
                                                      )
    UNITED STATES CITIZENSHIP AND                     )
    IMMIGRATION SERVICES,                             )
                                                      )
                 Defendant.                           )
                                                      )

                                    JOINT STATUS REPORT

        Plaintiff Sunel Kumar Hulikere Shivaprakash and Defendant U.S. Citizenship and

Immigration Services (collectively, “parties”), by and through the undersigned counsel, respectfully

submit this status report pursuant to the Court’s June 24, 2021 Minute Order. The Court directed

the parties to submit a joint status report apprising the Court of the status of U.S. Citizenship and

Immigration Services' processing of Plaintiff’s Form I-140, Alien Worker Petition.

        On May 14, 2021, USCIS issued to Plaintiff and Orionsoft, Inc. (“the I-140 petitioner”) a

Notice of Intent to Revoke (“NOIR”). Plaintiff’s and the I-140 petitioner’s response to the NOIR

is due on or before August 15, 2021. See USCIS, NOIR (May 14, 2021) (allowing for 30 days to

respond); 8 C.F.R. § 103.8(b) (adding 3 days to the period to respond); USICS, USCIS Extends

Flexibility for Responding to Agency Requests (allowing for 60 additional days to the period to

respond). 1 As of the date of this status report, Plaintiff nor the I-140 petitioner has responded to the

NOIR.


1
       https://www.uscis.gov/news/alerts/uscis-extends-flexibility-for-responding-to-agency-
requests-5 (last accessed July 6, 2021).
          Case 1:20-cv-02934-BAH Document 8 Filed 07/06/21 Page 2 of 2




Dated: July 6, 2021                        Respectfully submitted,

/s/ Michael E. Piston                      CHANNING D. PHILLIPS
MICHAEL E. PISTON                          D.C. Bar No. 415793
Piston & Carpenter, P.C.                   Acting United States Attorney
225 Broadway
Suite 307                                  BRIAN P. HUDAK
New York, NY 10007                         Acting Chief, Civil Division
Telephone: (646) 845-9895
Email: michaelpiston4@gmail.com            /s/ Joseph F. Carilli, Jr.
                                           JOSEPH F. CARILLI, JR.
Counsel for Plaintiff                      N.H. Bar No. 15311
                                           Assistant United States Attorney
                                           Civil Division
                                           U.S. Attorney’s Office
                                             for the District of Columbia
                                           555 4th St. N.W.
                                           Washington, D.C. 20530
                                           Telephone: (202) 252-2561
                                           E-mail: joseph.carilli@usdoj.gov

                                           Counsel for Defendant




                                       2
